Application by the appellant for a writ of error coram nobis to vacate, on the *420ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 10, 1990 (People v Walker, 168 AD2d 525), which determined an appeal from a judgment of the County Court, Westchester County, rendered November 6, 1985.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Ritter and Thompson, JJ., concur.